Citation Nr: 1000203	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  09-07 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an effective date earlier than November 
18, 2005, for the award of service connection for 
posttraumatic stress disorder, to include based on whether a 
February 1980 decision or a May 2006 rating action was 
clearly and unmistakably erroneous. 

2.  Entitlement to an increased rating for posttraumatic 
stress disorder, currently rated as 50 percent disabling.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel

INTRODUCTION

The Veteran had active military service from April 1943 to 
April 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2007 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Portland, Oregon.                 

The Veteran was initially granted service connection for 
posttraumatic stress disorder (PTSD) in a May 2006 rating 
action.  At that time, the RO assigned a 30 percent 
disability rating, effective from November 18, 2005, the date 
it received the Veteran's claim.  By a March 2007 rating 
action, the RO increased the disability rating for the 
Veteran's service-connected PTSD from 30 percent to 50 
percent disabling, effective from March 10, 2007.  In the 
December 2007 rating action, the RO denied the Veteran's 
claim for an increased rating for his service-connected PTSD.  
In that same rating action, the RO also concluded that 
entitlement to an effective date earlier than November 18, 
2005, for the award of service connection for PTSD was not 
shown due to a clear and unmistakable error (CUE).  The 
Veteran subsequently filed a timely appeal.  

In the Veteran's notice of disagreement, received in December 
2007, the Veteran indicated that he desired a hearing at the 
RO before a Decision Review Officer (DRO).  A hearing was 
scheduled to be held in December 2008, but the Veteran 
requested that the hearing be postponed due to inclement 
weather.  The hearing was subsequently rescheduled for 
January 2009.  However, prior to the hearing, the Veteran, 
through his representative, requested that the hearing be 
cancelled and that his appeal be forwarded to the Board.  
Thus, the Veteran's appeal is ripe for adjudication upon the 
merits.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The February 1980 decision letter, in which the RO denied 
entitlement to service connection for a nervous condition, 
was supportable by the evidence then of record and was 
consistent with the applicable law and regulations extant at 
that time; the February 1980 decision was not undebatably 
erroneous and the Veteran did not appeal that decision.   

2.  In a statement in support of claim (VA Form 21-4138), 
received by the RO on November 18, 2005, the Veteran filed a 
claim of entitlement to service connection for posttraumatic 
stress disorder (PTSD).    

3.  By a May 2006 rating action, the RO granted service 
connection for PTSD and assigned a 30 percent disabling 
rating, effective from November 18, 2005, the date it 
received the Veteran's claim; the May 2006 RO decision was 
not undebatably erroneous and the Veteran did not appeal that 
decision.    

4.  The Veteran's PTSD is manifested by symptoms that include 
irritability, anger, nightmares, difficulty sleeping, 
intrusive memories, depression, anxiety, flashbacks, 
hypervigilance, hyperstartle response, and variable 
concentration and memory problems; his PTSD is not productive 
of occupational and social impairment, with deficiencies in 
most areas.


CONCLUSIONS OF LAW

1.  The February 1980 decision letter, in which the RO denied 
service connection for a psychiatric disorder, claimed as a 
nervous condition, was not clearly and unmistakably 
erroneous.  38 U.S.C.A. § 5109A (West 2002 & Supp. 2009); 38 
C.F.R. § 3.303, 3.304 (1979); 38 C.F.R. §§ 3.104, 3.105 
(2009).

2.  The May 2006 rating action, in which the RO assigned an 
effective date of November 18, 2005, for the grant of service 
connection for PTSD, was not clearly and unmistakably 
erroneous.  38 U.S.C.A. §§ 5109A, 5110 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.104, 3.105, 3.400 (2009).

3.  The criteria for an effective date for the grant of 
service connection for PTSD prior to November 18, 2005 have 
not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.400 (2009).

4.  The criteria for the assignment of a rating in excess of 
50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that the VCAA is not 
applicable to the CUE issue.  The United States Court of 
Appeals for Veterans' Claims (Court) has held that the VCAA 
does not apply to CUE actions.  See Livesay v. Principi, 15 
Vet. App. 165 (2001)(en banc) (holding VCAA does not apply to 
Board CUE motions); Baldwin v. Principi, 15 Vet. App. 302 
(2001) (holding VCAA does not apply to RO CUE claims).  The 
general underpinning for the holding that the VCAA does not 
apply to CUE claims is that regulations and numerous legal 
precedents establish that a review for CUE is only upon the 
evidence of record at the time the decision was entered (with 
exceptions not applicable in this matter).  See Fugo v. 
Brown, 6 Vet. App. 40, 43 (1993); Pierce v. Principi, 240 
F.3d 1348 (Fed. Cir. 2001) (affirming the Court's 
interpretation of 38 U.S.C. § 5109A that RO CUE must be based 
upon the evidence of record at the time of the decision).  

With respect to the increased rating claim, the enactment of 
the VCAA, codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002), significantly changed the law prior to the 
pendency of this claim.  VA has issued final regulations to 
implement these statutory changes.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  The VCAA provisions 
include an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits, and they redefine the obligations of VA with 
respect to the duty to assist the appellant with the claim.  
In the instant case, the Board finds that VA fulfilled its 
duties to the Veteran under the VCAA.

Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the July 
2007 letter sent to the Veteran by the RO adequately apprised 
him of the information and evidence needed to substantiate 
the claim.  The RO thus complied with VCAA's notification 
requirements.

In order to meet the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court issued a decision in Dingess v. Nicholson, 19 
Vet. App. 473, 484, 486 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id., at 486.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in July 2007 fulfills the provisions of 38 U.S.C.A. 
§ 5103(a).  That is, the Veteran received notice of the 
evidence needed to substantiate his claim, the avenues by 
which he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly, 19 Vet. App. at 394, 403; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 (2005) 
(Mayfield I) rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  In addition, the July 2007 letter also informed him 
about how VA determines effective dates and disability 
ratings, as required by Dingess.       

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the Veteran prior to the 
December 2007 RO decision that is the subject of this appeal 
in its July 2007 letter.  With respect to the Dingess 
requirements, the Veteran was provided with notice of what 
type of information and evidence was needed to substantiate 
the claim, as well as the type of evidence necessary to 
establish a rating or effective date of an award (see letter 
from RO, dated in July 2007), and such notice was provided 
prior to the initial decision of the RO.  See Dingess, supra.  
Accordingly, the RO provided proper VCAA notice at the 
required time.

The Board notes that the Court previously held that, with 
respect to claims for an increased rating, a detailed notice, 
tailored to the specific aspects of each claim, must be 
provided under 38 U.S.C.A. § 5103(a).  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  However, the Federal Circuit 
reversed that decision, holding that what is required is 
generic notice of the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment and earning capacity, as well as 
general notice regarding how disability ratings and effective 
dates are assigned.  Vazquez-Flores v. Shinseki, No. 08-7150, 
2009 WL 2835434 (Fed. Cir. Sept. 4, 2009).  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the 
July 2007 letter substantially satisfies the current 
notification requirements for the claim for an increased 
rating for the Veteran's PTSD.  As the Veteran has not 
indicated any prejudice caused by a content error and no such 
error is apparent, the Board finds no basis for finding 
prejudice against the Veteran's appeal of the issue 
adjudicated in this decision.  See Shinseki v. Sanders, 129 
S. Ct. 1696 (2009) regarding the rule of prejudicial error.     

The Veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, he has been provided a meaningful opportunity to 
participate effectively in the processing of his claim by VA.

Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence, and the Veteran received 
several VA examinations, to include in August 2007, which was 
thorough in nature and adequate for the purposes of deciding 
the claim for an increased rating for PTSD.  That is, that 
examination, when considered witb the other relevant evidence 
of record, to include mental health out-patient clinic 
records and reports of other examinations, provided findings 
that are adequate for rating purposes.  Thus, VA has no 
further duty to provide another rating examination to 
evaluate the Veteran's PTSD.  38 C.F.R. §§ 3.326, 3.327.  As 
to the earlier effective date issue, the medical evidence 
relevant to that claim is dated prior to November 18, 2005.  
Thus, there is no duty to provide an examination or medical 
opinion with regard to this latter claim.

Based on the foregoing, it is the Board's determination that 
VA fulfilled its VCAA duties to notify and to assist the 
Veteran, and thus, no additional assistance or notification 
is required.  The Veteran has suffered no prejudice that 
would warrant a remand, and his procedural rights have not 
been abridged.  See Bernard v. Brown, 4 Vet. App. 384.


II.  Factual Background

The Veteran's service records show that he served in the 
infantry and received the Combat Infantryman Badge (CIB).  In 
January 1945, the Veteran was hospitalized for enuresis and 
exhaustion due to combat, mild.  In a December 1945 progress 
note, it was reported that according to the Veteran, he had 
"dizzy spells" at times and was nervous.  In April 1946, he 
underwent a separation examination.  At that time, he was 
clinically evaluated as "normal" for psychiatric purposes.    

A VA Hospital Summary shows that, approximately 32 years 
after service, the Veteran was hospitalized from February 
1979 to March 1979 for low back pain, right leg pain, and 
limitation of motion of the left knee.  [The Board observes 
that the Veteran is service-connected for residuals of an 
injury to Muscle Group XIV of the left thigh and knee.]  
While he was hospitalized, he stated that he had always been 
"high strung" and that he had become more nervous secondary 
to recurring joint and back discomfort.  Due to his 
complaints, he underwent a psychological evaluation.  The 
examiner stated that according to the Veteran, he was 
excessively sensitive to noise, jumpy, irritable, and 
increasingly unable to cope with minor job requirements and 
things which came up from time to time.  A review of the 
Veteran's service treatment records showed that he had been 
hospitalized for approximately 21 days in an Army hospital in 
Paris while he was being treated for combat fatigue.  The 
Veteran had not had any subsequent formal psychiatric 
treatment with psychiatrists or psychologists, but had sought 
help for his nerves with his local physicians.  Apparently 
one of those prescribed Valium for the Veteran in the past.  
The examiner stated that the Veteran was receiving a 40 
percent disability rating for his service-connected left knee 
disability and that it was quite obvious that the Veteran had 
strong feelings of having been treated somewhat unfairly with 
respect to his disability.  In regard to an assessment, the 
examiner indicated that the Veteran was mildly depressed 
appearing and certainly described what appeared to be a 
chronic anxiety reaction with depressive elements.  According 
to the examiner, regardless of the validity of the Veteran's 
claims or the degree of organic basis for his discomfort and 
complaints, it was obvious that secondary gain factors could 
not be ignored as potential factors in the Veteran's current 
behavior.  The examiner reported that extensive psychotherapy 
was not indicated in the Veteran's circumstances and that no 
further appointments needed to be scheduled.         

In February 1979, while the Veteran was hospitalized, he 
filed a claim of entitlement to service connection for a 
nervous condition.

In a statement from the Veteran, dated in December 1979, he 
stated that due to his service-connected left knee 
disability, he had difficulty maintaining employment which 
caused problems with his "mental outlook."  He noted that 
he "might add" that during service, he was treated for 
combat fatigue.  

By a decision letter, dated in February 1980, the RO denied 
the Veteran's claim of entitlement to service connection for 
a nervous condition.  The RO stated that available records 
did not show that he had received treatment for that 
condition during service nor was it recorded in the report of 
his examination at the time of his discharge.  According to 
the RO, no further action could be taken on his claim unless 
he submitted evidence to show that the condition was incurred 
in or aggravated by his military service and that it still 
existed.  The RO provided the Veteran's appellate rights; he 
did not appeal the decision.    

VA Medical Center (VAMC) outpatient treatment records, dated 
from August 1999 to October 2005 show that in October 2003, 
it was noted that the Veteran experienced night sweats, 
associated with nightmares, and that he had probable PTSD.  
In April 2005, the Veteran underwent a psychiatric 
evaluation.  At that time, he stated that he was a combat 
veteran and had served in Europe during World War II.  He had 
one post-service psychiatric admission in the early 1980's at 
which time he became drunk and mentioned suicidal tendencies.  
The hospitalization was very brief and he was subsequently 
prescribed Zoloft.  The Veteran's work history was primarily 
as a laborer and he retired in 1979.  Because of chronic back 
pain and other disabilities, including his service-connected 
left knee disability, he had limited mobility and could no 
longer drive.  He had been married to his current wife for 56 
years and he had four grown children and 11 grandchildren.  
Upon mental status evaluation, the Veteran stated that he had 
chronic nightmares which would waken him with anxiety 
attacks.  He reported chronic hyperstartle responses, 
especially to loud noises, hypervigilance, and trouble with 
crowds.  The Veteran's wife indicated that the Veteran was 
frequently irritable, flustered, and now that he had become 
more physically immobilized and disabled, he had been having 
coping difficulties.  The Veteran denied suicidal and 
homicidal ideations.  The examiner reported that the Veteran 
did not have any psychotic symptoms.  The Veteran had some 
difficulties with concentration and recent memory.  Insight 
and judgment into problems appeared normal range.  Impulse 
control was estimated to be intact.  The impression was the 
following: (Axis I) PTSD, World War II combat; alcohol abuse, 
chronic, (Axis IV) moderate stressors of increasing chronic 
pain and immobility; untreated PTSD, and (Axis V) Global 
Assessment of Functioning (GAF) score of 50.        

In a statement in support of claim (VA Form 21-4138), 
received by the RO on November 18, 2005, the Veteran filed a 
claim of entitlement to service connection for PTSD.   

In February 2006, the Veteran underwent a VA examination.  At 
that time, the examiner stated that according to the Veteran, 
he had intrusive thoughts and images of his traumatic war 
stressors averaging two to three times per week.  The Veteran 
indicated that he experienced war stressor-related nightmares 
"every once in a while, not all the time."  The Veteran 
showed strong emotional reactivity when reminded of his 
combat stressors; he was tearful when he shared some of his 
war stressors.  According to the Veteran, he avoided war 
movies and did not usually discuss his war experiences.  He 
reported diminished interest in activities and admitted to 
feelings of detachment from others.  The Veteran stated that 
he had problems with irritability and had difficulty with 
concentration.  He noted that it was "natural" for him to 
be vigilant about his surroundings due to his war 
experiences.  According to the Veteran, he worked for 35 
years as a union laborer.  He stated that he retired in 1970 
due to leg and back problems.  The Veteran indicated that he 
had a very good and supportive relationship with his wife, 
and that he had a good relationship with his children and 
grandchildren.  He noted that he stayed home most of the time 
due to difficulty with ambulation because of his knee 
problem.     

Upon mental status evaluation, the Veteran was alert and 
oriented to time, place, and person.  The Veteran's mood 
appeared anxious and depressed, and his affect was congruent 
with thought content and appropriate.  Thought process was 
coherent, logical, and goal-directed.  Long-term memory 
appeared fairly intact, and short-term memory seemed 
impaired.  Capacity for insight appeared fair.  The Veteran 
reported no hallucinations and showed no evidence of 
delusional thinking or other psychotic symptoms.  He reported 
chronic sleep difficulties, and feelings of tension and 
anxiety.  The Veteran's appetite was regular and he denied 
active suicidal ideations.  The diagnosis was the following: 
(Axis I) PTSD, secondary to combat stressors; mood disorder 
secondary to dealing with chronic pain and medical 
conditions, (Axis IV) dealing with chronic pain and health 
concerns, and (Axis V) GAF score of 49 to 52, in relation to 
PTSD, moderate to serious symptoms; GAF score of 55, in 
relation to mood disorder, moderate symptoms.     

By a May 2006 rating action, the RO granted service 
connection for PTSD.  At that time, the RO assigned a 30 
percent disability rating under Diagnostic Code 9411, 
effective from November 18, 2005, for the service-connected 
PTSD.  

A VA PTSD examination was conducted on March 10, 2007.  At 
that time, the Veteran stated that he had insomnia every 
night for approximately one hour, nightmares most every 
night, and flashbacks not very often.  He reported 
irritability and anger problems, with some of his anger due 
to his physical problems.  The Veteran indicated that he had 
defective hearing, which caused him to have concentration 
problems.  He stated that he was hypervigilant most of the 
time, with increased startle reaction.  According to the 
Veteran, he had a dysphoric mood and low energy.  The Veteran 
reported hopelessness, helplessness, and worthlessness 
feelings and suicidal ideation which would pass.  He stated 
that some of his depression was due to his PTSD and that some 
was secondary to his pain problems.  The Veteran noted that 
he had good relationships with his wife, children, and 
grandchildren.  He indicated that in regard to friends, he 
was a loner and he did not have much interest in going out 
and being with friends.  The Veteran reported that he had two 
to three beers a night to help calm his nerves and get to 
sleep.  He denied any drug use.     

Upon mental status evaluation, the Veteran reported normal 
thought process.  He did not report nor did he appear to have 
hallucinations or delusions.  He was competent to handle his 
activities of daily living, and he was oriented to time, 
place, and person.  The Veteran's concentration and short-
term memory were in the below average range and his affect 
was restricted.  The Veteran's mood was described as 
"jittery."  He reported suicidal ideations which would 
pass.  The diagnosis was the following: (Axis I) PTSD, mild 
to moderate; depression secondary to PTSD; depression 
secondary to pain disorder, (Axis IV) psychosocial stressors: 
medical and social, and (Axis V) GAF score of 45.  The 
examiner noted that giving the Veteran a separate GAF score 
for his pain disorder and depression related to his pain 
disorder would be pure speculation.  According to the 
examiner, the Veteran's PTSD affected his ability to maintain 
friendships and interest in friendships.  The Veteran 
continued to report nightmares, insomnia, irritability, anger 
problems, restricted affect, avoidance of some trauma 
triggers, hypervigilance, and increased startle reaction.       

By a March 2007 rating action, the RO increased the 
disability rating for the Veteran's service-connected PTSD 
from 30 percent to 50 percent disabling under Diagnostic Code 
9411, effective from March 10, 2007.  

In August 2007, the Veteran underwent a VA PTSD examination.  
At that time, he stated that very few details in his life had 
changed since his last VA examination in March 2007.  He 
indicated that since the last VA examination, he believed 
that his mood had decreased and that he felt down most of the 
time.  The Veteran described himself as "very distressed" 
and indicated that he constantly felt helpless and hopeless.  
The decrease in his mood was primarily related to his medical 
problems and his apparent decrease in physical functioning.  
He noted that he did not want to be around people.  According 
to the Veteran, his desire to be alone was partly due to his 
PTSD and partly due to his difficulty hearing people.  The 
Veteran stated that his only recreation was to go to the 
local Moose Club which he did on most evenings.  According to 
the Veteran, he enjoyed spending time talking with old 
friends and drinking one to two beers.  He reported that he 
had problems with his concentration and memory, and had 
nightmares almost every night.  The Veteran indicated that he 
continued to live with his wife and was working on a project 
where he was painting the floor in his garage.        

Upon mental status evaluation, the Veteran's cognitive 
functioning appeared intact.  He denied any symptoms of 
suicidal or homicidal ideations.  The Veteran also denied any 
symptoms of psychosis.  He continued to conduct his own 
activities of daily living, and he was oriented to time, 
place, and person.  The Veteran's affect was euthymic.  The 
examiner stated what had been previously termed "dysphoric 
mood" in the past appeared to have become major depressive 
episode.  That depression was secondary both to the Veteran's 
PTSD and his medical problems.  It was not possible to parse 
out how much depression was due to his PTSD without resorting 
to mere speculation.  Symptoms of depression included feeling 
down and depressed most of the day almost all of the time.  
The Veteran's feelings of helplessness and hopelessness were 
mostly related to his physical problems and not being able to 
function the way that he would like to.  Even so, he 
continued to paint and do other projects around the house.  
The diagnosis was the following: (Axis I) PTSD, chronic, mild 
to moderate; major depressive disorder, moderate, (Axis IV) 
primary stressors: lack of social support, medical problems, 
and (Axis V) GAF score of 63.  The examiner stated that the 
Veteran had regular nightmares and intrusive thoughts.  He 
avoided groups of people, although some of that was due to 
his hearing and medical problems.        




III.  CUE Claim

A.  Law and Regulations
CUE

Pursuant to 38 C.F.R. § 3.104(a), "[a] decision of [an RO] 
shall be final and binding on all field offices of [VA] as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C. § 
5104."  38 C.F.R. § 3.104(a).  Such a final decision may be 
subject to revision, however, in the presence of clear and 
unmistakable error, as described in 38 C.F.R. § 3.105.  38 
C.F.R. §§ 3.104(a), 3.105.  Thus, a prior final RO decision 
will be accepted as correct unless CUE can be shown.  38 
C.F.R. § 3.105(a).

The Board observes the following criteria to determine 
whether CUE occurred in a prior determination: (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., there must be more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied; (2) the error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed at the time of the prior adjudication in question.  
Russell v. Principi, 3 Vet. App. 310, 313 (1992); accord 
Richardson v. Nicholson, 20 Vet. App. 64, 68-69 (2006) 
(setting forth CUE requirements); Sorakubo v. Principi, 16 
Vet. App. 122 (2002).

According to the Court, clear and unmistakable error is a 
very specific and rare kind of error.  "It is the kind of 
error, of fact or law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Thus, even where the 
premise of error is accepted, if it is not absolutely clear 
that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and 
unmistakable."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) 
(citing Russell at 313).  The Court has defined clear and 
unmistakable error as administrative failure to apply the 
correct statutory and regulatory provisions to the correct 
and relevant facts.  See Oppenheimer v. Derwinski, 1 Vet. 
App. 370, 372 (1992).  However, the mere misinterpretation of 
facts does not constitute clear and unmistakable error.  See 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  The 
Court has also held that the failure to fulfill the duty to 
assist does not constitute clear and unmistakable error.  See 
Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).

Applicable 1979 and 2005 Regulations Relating to Service 
Connection for Psychiatric Disorders

As is true today, VA regulations in 1979, when the Veteran 
submitted his claim for service connection for a psychiatric 
disorder, claimed as a nervous condition, provided that 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (1979).     

Subsequently, by the time the Veteran filed his November 2005 
service connection claim for PTSD, VA had amended its 
regulations twice to set forth specific, separate provisions 
relating to the establishment of service connection for this 
disorder.  See 58 Fed. Reg. 29,110 (May 19, 1993); See also 
64 Fed. Reg. 32,807 (March 7, 1997).  Thus, in addition to 
being able to establish service connection for a psychiatric 
disorder (other than PTSD) by providing evidence of a current 
diagnosis and a causal link to the veteran's period of active 
service or any incident thereof, see 38 C.F.R. § 3.303(a), a 
claimant could establish PTSD if there was medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  38 C.F.R. § 3.304(f) (2005).  
This provision thus applied at the time the Veteran filed his 
November 2005 claim for service connection for PTSD.  




Effective Dates for Grant of Service Connection & Claims to 
Reopen

38 U.S.C.A. § 5110(a) sets forth the provisions governing 
effective dates of awards for compensation.  It provides that 
"[u]nless specifically provided otherwise in this chapter . 
. . the effective date of an award based on an original claim 
[or] a claim reopened after final adjudication . . . shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefore."  
38 U.S.C.A. § 5110(a).  38 C.F.R. § 3.400 similarly provides 
that "[e]xcept as otherwise provided, the effective date of 
an evaluation and award of . . . compensation based on an 
original claim [or] a claim reopened after final disallowance 
. . . will be the date of receipt of the claim or the date 
entitlement arose, whichever is later."  38 C.F.R. § 3.400.  

As for claims for disability compensation based on direct 
service connection, the effective date to be assigned is the 
day following separation from active service or the date 
entitlement arose, if a claim is received within one year 
after separation from service; otherwise, the effective date 
will be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2)(i).

B.  Analysis

The Veteran essentially argues that because his service 
treatment records demonstrate the onset of psychiatric 
disability, diagnosed as combat exhaustion, the effective 
date for service connection for PTSD should be April 25, 
1946, the date after discharge from service.  He maintains 
that because PTSD as a diagnosis did not exist during the 
World War II era, the diagnosis of combat exhaustion was the 
equivalent of PTSD.     

In this case, the Board notes that the February 1980 decision 
letter qualifies as a "final" prior decision, as the 
Veteran received proper notice of the decision, but did not 
perfect an appeal to the determination.  See 38 C.F.R. 
§§ 3.104(a), 3.105.  Similarly, the May 2006 rating action in 
which the RO granted service connection for PTSD and assigned 
a 30 percent rating from November 18, 2005, also became 
final, as the Veteran did not file an appeal with any aspect 
of this decision.    

With these facts in mind, the Board initially observes that a 
claimant may not bring a "free-standing" claim for an 
earlier effective date when the decision assigning that 
effective date (here, the May 2006 RO decision) has become 
final.  Rudd v. Nicholson, 20 Vet. App. 296, 299-300 
(2006)(holding that "to the extent that [a veteran] has 
improperly raised a freestanding 'claim for an earlier 
effective date' in an attempt to overcome the finality of 
[RO] decisions, his appeal will be dismissed.")  
Accordingly, and pursuant to Rudd, the only way that the 
Veteran could challenge the effective date assigned by the 
May 2006 RO decision would be to allege CUE, as he has in the 
instant appeal.      

The questions remaining, therefore, are whether the RO, in 
its 1980 and 2006 decisions, made any undebatable error of 
the sort that would have manifestly changed the outcome of 
the decisions at the time they were made based on the 
evidence of record at those times.  The Board determines that 
the Veteran's allegations of CUE are unsubstantiated.   

As previously stated, in the February 1980 decision letter, 
the RO denied the Veteran's claim of entitlement to service 
connection for a nervous condition.  The RO stated that 
available records did not show that the Veteran had received 
treatment for that condition during service nor was it 
recorded in the report of his examination at the time of his 
discharge.  The RO also indicated that there was no evidence 
showing that the Veteran had a then-current nervous condition 
that was incurred in or aggravated by his military service.  
In making the February 1980 decision, the RO considered the 
pertinent evidence of record at that time, which included the 
Veteran's service treatment records and a VA Hospital Summary 
showing that he had been hospitalized from February to March 
1979.  A review of the Veteran's service treatment records 
shows that in January 1945, he was hospitalized and one of 
the reasons for his hospitalization was exhaustion due to 
combat.  In this regard, under pertinent regulations at the 
time of the February 1980 decision, an in-service diagnosis 
of combat exhaustion was considered a mental disorder.  See 
38 C.F.R. § 4.131 (1979).  Thus, there was evidence in the 
Veteran's service treatment records for treatment of a 
psychiatric disorder, diagnosed as combat exhaustion, and the 
RO incorrectly stated that there was no such in-service 
diagnosis.  

The RO also incorrectly reported that there was no then-
current diagnosis of a psychiatric disability.  The VA 
Hospital Summary included a February 1979 psychological 
evaluation report in which the examiner indicated that the 
Veteran had a chronic anxiety reaction with depressive 
elements.  However, the RO did correctly state that the 
Veteran's separation examination was negative for any 
complaints or findings of a psychiatric disability.  In this 
regard, the Veteran's April 1946 separation examination shows 
that at that time, he was clinically evaluated as "normal" 
for psychiatric purposes.  Therefore, the correct facts were 
actually before the RO at the time of the decision (the 
Veteran's service treatment records did show treatment for a 
psychiatric disorder (combat exhaustion) and there was then-
current evidence of a psychiatric disorder (chronic anxiety 
reaction with depressive elements); however, the RO did not 
fully recognize the correct facts, and instead, incorrectly 
reported that the Veteran's service treatment records were 
negative for any complaints or findings of a psychiatric 
condition and that there was no evidence of a then-current 
psychiatric disorder.             

Regardless of the RO's incorrect findings noted above, there 
was still a tenable basis for the decision.  Although the 
Veteran's service treatment records showed that he was 
diagnosed with combat exhaustion in January 1945, and in 
December 1945, it was noted that he was nervous, the 
remaining records were negative for any findings of a 
psychiatric disorder.  In addition, at the time of the 
Veteran's April 1946 separation examination, he was 
clinically evaluated as "normal" for psychiatric purposes.  
Moreover, the first post-service evidence of a psychiatric 
disorder was in February 1979, over 32 years after the 
Veteran's separation from the military.  Furthermore, 
although the Veteran was diagnosed with chronic anxiety 
reaction with depressive elements in February 1979, there was 
no evidence of record showing that the aforementioned 
disorder was related to his period of service, to include his 
combat service and his diagnosis of combat exhaustion.  
Rather, the examiner appeared to link the Veteran's anxiety 
to secondary gain factors and the Veteran's feelings that he 
was being treated unfairly by VA with respect to his service-
connected left knee disability.  At the time of the February 
1980 decision letter, there was also no evidence of a 
diagnosis of PTSD.  Therefore, at the time of the February 
1980 decision, there was no evidence of record showing that 
the Veteran had a then-current psychiatric disorder that was 
incurred in or aggravated by his period of service, and as 
such, the RO denied the Veteran's service connection claim.  
Thus, the result would not have been manifestly different but 
for the errors.  Even if the RO had correctly stated that the 
Veteran was diagnosed with combat exhaustion during service 
and had a then-current psychiatric disorder, diagnosed as 
chronic anxiety reaction with depressive elements, given that 
the basis of the RO's decision was that there was no evidence 
showing that the Veteran had a then-current psychiatric 
disorder that was linked to his period of service, the result 
then would not have been manifestly different.  While the 
Board finds that reasonable minds might differ as to whether 
the RO reached the correct determination as to the 
disposition of the Veteran's claim in the February 1980 
decision letter, the fact that adjudicators made a 
determination on a question on which reasonable minds might 
differ is an insufficient basis upon which to predicate a 
finding of CUE.  See Thompson v. Derwinski, 1 Vet. App. at 
253-54.            

It is also the undersigned's opinion that, given the in-
service finding of combat exhaustion, and the then-current 
diagnosis of chronic anxiety reaction with depressive 
elements, there was a duty to provide the Veteran with a 
psychiatric examination and opinion in conjunction with the 
claim for service connection for a nervous or psychiatric 
disorder in 1980.  However, any breach by VA of its duty-to-
assist obligation cannot form a basis for a claim of CUE 
because such a breach creates only an incomplete record, 
rather than an incorrect one.   Caffrey v. Brown, 6 Vet. App. 
377, 383-384 (1994).    

In short, the Board concludes that the February 1980 decision 
letter does not include the kind of error of fact or law 
which would compel a conclusion that the result would have 
been manifestly different but for the alleged error, and 
there is no basis upon which to find CUE in this decision.   

Additionally, with respect to the November 18, 2005, 
effective date assigned by the RO in May 2005 for the award 
of service connection for PTSD, the Board determines that no 
clear and unmistakable error occurred in that decision.  As 
previously stated, because the Veteran did not file an appeal 
with respect to the February 1980 decision letter, it is 
final and binding on this matter.  Under governing law, the 
effective date for a grant of service connection on the basis 
of the receipt of new and material evidence following a final 
prior disallowance is the date of receipt of the application 
to reopen, or the date entitlement arose, whichever is later.  
[Emphasis added.]  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 
(q)(1)(ii).  A claimant may not receive an effective date 
earlier than the date of his application to reopen his claim.  
Smith v. West, 11 Vet. App. 134, 138 (1998); see Waddell v. 
Brown, 5 Vet. App. 454, 456 (1993) (effective date for 
reopened claim cannot be the date of the original claim).          

In this case, the evidence of record reveals that the Veteran 
submitted his application to reopen a claim for service 
connection for a psychiatric disorder, claimed as PTSD, which 
the RO received on November 18, 2005.  Pursuant to 38 C.F.R. 
§ 3.400, the date of receipt of such a claim stands as the 
earliest possible date that the RO could have assigned for 
the grant of service connection, given that there are no 
other correspondences prior to November 18, 2005 (but after 
the February 1980 decision letter) that could reasonably be 
construed as constituting a claim to reopen or a new claim 
for service connection for a psychiatric disorder.  The Board 
therefore determines that the RO did not commit CUE in its 
May 2005 decision.

The Veteran has maintained that he has experienced PTSD since 
service.  However, the fact that the Veteran has exhibited 
symptoms for many years, going back to service, does not, of 
itself, support an earlier effective date. Regardless of 
whether or not the Veteran first experienced symptoms of PTSD 
during service, the Board notes that, with claims that have 
been reopened such as in this case, the effective date of the 
award of service connection is not based on the date of the 
earliest medical evidence demonstrating a disability, but on 
the date that the application upon which service connection 
was eventually awarded was filed.  In the present case, this 
was November 18, 2005.  Thus, the Board finds no legal basis 
for awarding service connection for PTSD earlier than 
November 18, 2005.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 
3.1(p), 3.400.

Because the RO did not commit CUE when it denied the 
Veteran's claim for service connection for a psychiatric 
disorder in 1980, or when it assigned an effective date of 
November 18, 2005, for the grant of service connection for 
PTSD with a 30 percent rating in its May 2005 decision, the 
Veteran's claim is denied.


IV.  Increased Rating Claim

Disability ratings are determined by the application of VA's 
SCHEDULE FOR RATING DISABILITIES (Rating Schedule) codified 
in 38 C.F.R. Part 4 (2009), which is based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. § Part 4 (2009).  Pertinent regulations do not require 
that all cases show all findings specified by the Rating 
Schedule, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2009).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2009).

For claims for increased rating which do not rise out of an 
initial grant of service connection, the Board must consider 
the application of "staged" ratings for different periods 
from the filing of the claim forward, if the evidence 
suggests that such a rating would be appropriate.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  This case does not 
suggest that a different schedular rating is appropriate at 
any time during the pendency of the appeal.

The applicable criteria for evaluating the Veteran's service-
connected PTSD is contained in 38 C.F.R. § 4.130, Diagnostic 
Code 9411.

A 50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id. 

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); and an inability to 
establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.  

The Veteran maintains that his current rating is not high 
enough in light of the disability that his PTSD causes.  He 
indicates that he has nightmares, depression, and anger.  In 
this regard, lay statements are considered to be competent 
evidence when describing symptoms of a disease or disability 
or an event.  However, symptoms must be viewed in conjunction 
with the objective medical evidence of record.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Upon a review of the rating criteria in relation to the 
evidence of record, the Board finds that the Veteran's 
disability picture is best characterized by the currently 
assigned 50 percent disability evaluation, and that the 
preponderance of the evidence is therefore against the claim 
for a higher disability evaluation.  The Board notes that the 
Veteran's PTSD is manifested by symptoms that include 
irritability, anger, nightmares, difficulty sleeping, 
intrusive memories, depression, anxiety, flashbacks, 
hypervigilance, hyperstartle response, and variable 
concentration and memory problems.  However, the Board finds 
that the Veteran does not have the symptomatology typical of 
a higher rating of 70 percent.  38 C.F.R. § 4.130, Diagnostic 
Code 9411.

As noted above, symptoms illustrative of a 70 percent rating 
with occupational and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking or mood include suicidal ideation; obsessional 
rituals which interfere with routine activities; speech that 
is intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  While the GAF scores have varied 
between 45 and 63, the Veteran's psychiatric symptoms have 
been relatively consistent and the current 50 percent rating 
takes into account significant social and occupational 
impairment.  The overall disability picture presented by the 
evidence more nearly approximates occupational and social 
impairment with reduced reliability and productivity within 
the meaning of the applicable rating criteria.  For example, 
the evidence of record shows that the Veteran is able to 
maintain personal hygiene and other basic activities of daily 
living.  He does not have problems with speech or spatial 
disorientation.  Although he has flashbacks, nightmares, and, 
as of his most recent VA examination in August 2007, near 
continuous depression, his depression does not affect his 
ability to function independently, appropriately and 
effectively.  The examiner reported that the Veteran's 
depression was secondary to both the Veteran's service-
connected PTSD and his medical problems, which include 
nonservice-connected disabilities and his service-connected 
left knee disability, and that even with his depression, he 
continued to paint and do other projects around the house.  
In addition, the Veteran went to the local Moose Club on most 
evenings and enjoyed talking with old friends and drinking 
one to two beers.  Moreover, although the Veteran had stated 
at the time of his March 2007 VA examination that he would 
have suicidal ideations which would pass, he denied any 
suicidal or homicidal ideations at the time of his August 
2007 VA examination. 

In this case, the Board observes that the examiner from the 
Veteran's August 2007 VA examination specifically 
characterized the Veteran's psychiatric impairment due to 
PTSD as mild to moderate.   In this regard, the examiner 
assigned a GAF score of 63.  As defined in the fourth edition 
of the American Psychiatric Association's Diagnostic and 
Statistical Manual (DSM-IV), a GAF score of 61 to 70 is 
defined as some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.

In light of the above, the Board notes that although the 
Veteran has had some difficulty in establishing and 
maintaining effective work and social relationships, the 
evidence does not indicate that he was unable to establish 
and maintain effective relationships.  In this regard, the 
evidence of record shows that the Veteran stopped working due 
to his physical problems, not for psychiatric reasons.  In 
addition, the Veteran has been married for over 55 years and 
has good relationships with his wife, children, and 
grandchildren.  Moreover, although the Veteran does not like 
to be around people, he has reported that he goes to the 
Moose Club on most evenings and talks with old friends.  In 
addition, his desire to be alone is partly due to his PTSD 
and partly due to his service-connected hearing problems.  
Thus, any problems with social isolation do not result in 
deficiencies in most areas.

In sum, the Board finds that the 50 percent evaluation for 
PTSD is appropriate. Indeed, it is the criteria for the 50 
percent rating that specifically refer to the disturbances 
akin to those experienced by the Veteran, to include problems 
with motivation and mood, and difficulty in establishing and 
maintaining effective relationships, and the criteria for a 
70 percent rating refer to manifestations beyond what the 
Veteran has experienced.  Consequently, the Board finds that 
his symptoms are best represented by the criteria for a 50 
percent rating throughout the pendency of his claim.  38 
C.F.R. § 4.130, Diagnostic Code 9411.  As the preponderance 
of the evidence is against the claim, the benefit-of-the- 
doubt doctrine is not applicable, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


V.  Extraschedular Rating

The Board finds that there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
the Veteran's PTSD which would take the Veteran's case 
outside the norm so as to warrant an extraschedular rating.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service under 38 C.F.R. § 
3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).


















ORDER

The February 1980 decision letter, in which the RO denied 
service connection for a nervous condition, was not clearly 
and unmistakably erroneous. 

The May 2006 rating action, in which the RO assigned an 
effective date of November 18, 2005, for the grant of service 
connection for PTSD, was not clearly and unmistakably 
erroneous.

An effective date for the grant of service connection for 
PTSD prior to November 18, 2005 is denied.

Entitlement to a rating in excess of 50 percent for PTSD is 
denied.   




____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


